El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso nos permite explorar el tema de la aplicabilidad de la doctrina de res ipsa loquitur a casos de incendios. Al confirmar la sentencia recurrida que declaró sin lugar la demanda radicada en el caso de epígrafe, resolvemos que la referida doctrina no es de aplicación .en situaciones en qúe se desconoce totalmente la causa del incendio ocurrido; procediendo su aplicación únicamente en sitúa-*829dones en que, demostrada la causa efectiva del incendio, la misma o las circunstancias y hechos particulares del caso indican que dicha causa, de ordinario, no ocurre a menos que haya mediado negligencia.
Como consecuencia de un incendio que se desarrollara en la medianoche del 5 al 6 de enero de 1985 en una planta de recauchamiento propiedad de Toa Alta Retreading, Inc. loca-lizada en el primer piso de un edificio de dos (2) plantas pro-piedad precisamente de la mencionada corporación, los dueños de varios locales comerciales en dicho inmueble, (1) arrendatarios de la citada corporación, demandaron a la compañía de seguros de ésta, la demandada recurrida Albany Insurance Co., en reclamación de los daños sufridos por ellos como resultado del incendio ocurrido. La mencio-nada compañía de seguros negó responsabilidad alguna.
Trabada la controversia, y luego de celebrada la corres-pondiente vista en su fondo, el Tribunal Superior de Puerto Rico, Sala de Bayamón, originalmente dictó sentencia decla-rando con lugar la demanda radicada.(2) En lo pertinente de-terminó dicho tribunal que, aun cuando se desconocía el ori-gen y causa del fuego que se desarrollara en la planta de recauchamiento propiedad del asegurado de la compañía de seguro demandada, dicho incendio “fue causado por la omi-sión negligente de la Toa AJta Retreading Co. al no tener una instalación eléctrica adecuada para operar una planta de re-cauchamiento” y que se podía “inferir o deducir válidamente *830que la inadecuación de la instalación eléctrica pudo permitir que una chispa saltara hacia el ‘ambiente’ del local impreg-nado de gases inflamables y generara el incendio”.(3)
Radicada en tiempo por la parte demandada una moción en solicitud de . determinaciones de hechos adicionales y re-consideración, el tribunal de instancia —mediante sentencia a esos efectos de fecha 27 de octubre de 1987— reconsideró la que había dictado anteriormente y procedió a declarar sin lugar la demanda radicada mediante “sentencia enmendada” a esos efectos. En esta ocasión razonó el foro de instancia que la parte demandante, si bien había presentado prueba sobre la clase de instalación eléctrica con que contaba la planta de recauchamiento, no había presentado evidencia “sobre las causas del incendio”.(4)
Inconforme, la parte demandante acudió en revisión ante este Tribunal, imputándole al tribunal de instancia haber errado:
... al modificar las conclusiones de hechos y de derecho que dieron margen a su sentencia original que declaró con lugar la demanda y las cuales resumiremos y discutiremos más adelante.
... al declarar, sin lugar la demanda en su sentencia enmendada. Solicitud de revisión, págs. 3-4.
Decidimos expedir el auto de revisión solicitado. Estando en condiciones de resolver el mismo, procedemos a así ha-cerlo.
*831En el alegato que radicara, la parte demandante re-currente señala que erró el foro de instancia al no aplicar al caso de autos la doctrina de res ipsa loquitur.(5) En términos generales, la aplicabilidad de la citada doctrina depende de la concurrencia de tres (3) requisitos, a saber: (1) el acci-dente deber ser de tal naturaleza que, de ordinario, no ocu-rre en ausencia de negligencia por parte de una persona; (2) el mismo debe ser causado por una agencia o instrumento dentro del control exclusivo de la parte demandada, y (3) dicho accidente no puede haber ocurrido debido a acción in-voluntaria alguna o negligencia del que demanda o reclama. Martínez Mattei v. Montañez, 98 D.P.R. 726, 730 (1970); Díaz Mojica v. Gob. de la Capital, 93 D.P.R. 467, 471 (1966); Goenaga v. West Indies Trading Corp., 88 D.P.R. 865, 893 (1963); Soc. de Gananciales, Etc. v. Presbyterian Hosp., 88 D.P.R. 391, 397 (1963); Castro v. Municipio de Guánica, 87 D.P.R. 725, 730 (1963); Ramos v. Aut. Fuentes Fluviales, 86 D.P.R. 603, 615 (1962); Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028, 1036 (1953); Hermida v. Feliciano, 62 D.P.R. 55, 57 (1943).
Debe mantenerse presente, sin embargo, que la aplicación de la referida doctrina sólo crea una inferencia permisible de negligencia que autoriza —pero no obliga— al juzgador a concluir que hubo negligencia y que únicamente cuando el demandante establece los hechos que justifican la aplicación de la doctrina es que éste queda relevado de cum-plir con la regla general que le exige probar la negligencia *832de la parte demandada, pasando entonces a esta última el peso de demostrar que empleó el debido cuidado. Véanse: Ramos v. Aut. Fuentes Fluviales, ante, pág. 614; Soc. de Gananciales, Etc. v. Presbyterian Hosp., ante; H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 395-396.
I — I I — I I — I
Un examen de nuestras decisiones revela una ausencia de precedente sobre el punto específico ante nuestra consideración. No así en la jurisdicción federal y en las distintas jurisdicciones estatales norteamericanas. De un análisis de las decisiones emitidas en dichas jurisdicciones se desprende que la regla general es a los efectos de que la doctrina de res ipsa loquitur no es aplicable a situaciones en que se desconoce totalmente la causa del incendio ocurrido o a aquellas en donde la causa señalada es el resultado de meras conjeturas. McKinney Supply Company v. Orovitz, 96 So. 2d 209 (Fla. 1957); Sharon v. Luten, 165 So. 2d 806 (Fla. 1964); Wilson v. Paul, 176 N.W.2d 807, 809 (Iowa 1970); Northwestern Nat. Ins. v. Raid Quarries Corp., 249 N.W.2d 640 (Iowa 1977); Fischer, Inc. v. Standard Brands, Inc., 204 N.W.2d 579 (Iowa 1973); Dodge v. McFall, 45 N.W.2d 501 (Iowa 1951); Highland Golf Club v. Sinclair Refining Co., 59 F. Supp. 911 (Iowa 1945); In re Morse Estate, 391 P.2d 117 (Kansas 1964); Board of Ed., Etc. v. Herb’s Dodge Sales, Etc., 435 N.Y.S.2d 179 (App. Div. 1981); Smith v. Vanier, 307 P.2d 539 (Okl. 1957); Gutknecht v. Wagner Bros. Moving & Storage Co., 266 S.W.2d 19 (Mo. 1954); Appalachian Insurance Company v. Knutson, 242 F. Supp. 226 (Mi. 1965); Menth v. Breeze Corporation, 73 A.2d 183 (N.J. 1950); Central Stikstof Verkoopkanter v. Pensacola Port Auth., 316 F.2d 189 (5to Cir. 1963); Wehkamp v. Garden City, 356 P.2d *833826 (Kan. 1960); Emigh v. Andrews, 191 P.2d 901 (Kan. 1948).
Por el contrario, la referida doctrina sí ha sido aplicada a situaciones en que, demostrada la causa efectiva del incendio, las circunstancias y hechos particulares del caso indican o tienden a sostener que dicha causa, de ordinario, no ocurre a menos que haya mediado negligencia. Emigh v. Andrews, ante; Northwestern Nat. Ins. v. Raid Quarries Corp., ante; Wehkamp v. Garden City, ante; Dodge v. McFall, ante. Esto es, se requiere de la parte demandante que en esta clase de situaciones cumpla —en adición a los restantes dos— con el primero de los tres (3) requisitos que tradicionalmente se exigen para la aplicación de la doctrina de res ipsa loquitur. Martínez Mattei v. Montañez, ante; Díaz Mojica v. Gob. de la Capital, ante.
La razón de ser de la norma antes expresada realmente no es muy difícil de comprender. Como certeramente se se-ñalara en Menth v. Breeze Corporation,- ante, pág. 186:
. . . la doctrina de “res ipsa loquitur” es poco aplicada en casos de fuegos. . . . Las razones para ello no son difíciles de entender. La causa de un fuego es a menudo, desconocida; fuegos ocurren tanto en situaciones en donde se ejerció el debido cuidado como cuando no. Cuando un fuego se origina en la propiedad del demandado eso por sí solo no es prueba de que fue iniciado por él o a consecuencia de su negligencia .... La regla general es que la destrucción de propiedad por un fuego, ya fuere en el lugar donde se originó o en áreas adyacentes no levanta por sí sola la presunción de negligencia en el origen o en el manejo del fuego, a menos que se den circunstancias especiales que conduzcan a la conclusión razo-nable de que faltó el debido cuidado. (Traducción nuestra, én-fasis suplido y citas omitidas.)(6)
*834> y — i
En el caso de autos no se dan esas circunstancias espe-ciales. La parte demandante en el presente caso no cumplió con su obligación de establecer los hechos que justifican la aplicación de la doctrina de res ipsa loquitur. Se desconoce totalmente la causa exacta o específica del incendio. La mera demostración de que la instalación eléctrica era una “normal y corriente” no arroja luz alguna sobre el origen del sinies-tro. Debe mantenerse presente que el fuego comenzó a la medianoche; esto es, cuando la planta de recauchamiento no estaba en operación. La prueba presentada no estableció re-lación causal alguna entre la existencia de una instalación eléctrica normal y corriente en una planta de esa naturaleza y el fuego originado horas después de haber cesado opera-ciones la referida planta.
Conviene recordar que la doctrina de “res ipsa loquitur” no promueve inferencia alguna sobre la causa del evento que ocasionó el daño. Northwestern Nat. Ins. v. Raid Quarries Corp., ante, pág. 644. Lo más que sostiene la evidencia presentada por la parte demandante es que en la noche en cuestión un fuego cuya causa se desconoce destruyó la estructura. La posibilidad de que la instalación eléctrica inapropiada fuera la causa del fuego constituye una mera conjetura, lo cual no es suficiente para la aplicación de res ipsa loquitur. Wehkamp v. Garden City, ante, pág, 831. Ante esta situación no se cumple, por lo tanto, con el primer requisito para la aplicación de la doctrina, esto es, que el accidente sea de tal naturaleza que de ordinario no occurre en ausencia de negligencia. Martínez Mattei v. Montañez, ante. Máxime *835cuando en el presente caso, según ello surge de la propia prueba documental que presentara la parte demandante re-currente, la Policía de Puerto Rico luego de la investigación correspondiente concluyó que, no obstante desconocerse el origen del incendio, “se presume que hubo mano criminal en el mismo”.(7) Existiendo “alguna otra causa probable del ac-cidente de la cual pueda inferirse que no hubo negligencia”, no procede la aplicación de la doctrina de res ipsa loquitur. Ramos v. Aut. Fuentes Fluviales, ante, págs. 615-616. Véase, además, Martínez Mattei v. Montañez, ante.
Por las razones antes expresadas, procede la confirma-ción de la sentencia recurrida. Se dictará sentencia de con-formidad.
El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Ortiz.
—O—

(1) La parte demandante se compone de Agustín Marrero, dueño de una la-vandería; Efraín Marrero, dueño del club nocturno Terraza Ball Room, y Ramón Ríos Santana, dueño de una ferretería y cafetería.


(2) En vista de la sentencia dictada, el tribunal de instancia condenó a la compañía de seguros a pagar a los demandantes las siguientes sumas de dinero: al demandante Agustín Marrero la suma de $1,260; a Efraín Marrero la cantidad de $28,880, y al demandante Ramón Ríos Santana la suma de $30,200.


(3) Véase la conclusión de derecho Núm. 2 de la sentencia dictada el 14 de abril de 1987, pág. 5.


(4) A esos efectos, concluyó el tribunal de instancia que para
“... poder inferir o deducir un hecho hay que sentar las bases. Primero, los demandantes tenían que establecer que el dueño del edificio fue negligente al permitir condiciones de alto riesgo en su negocio. No trajeron prueba a esos efectos, razón por la cual no podemos inferir la negligencia, máxime cuando el fuego se inició a media noche cuando no había nadie en el taller.” Sentencia de 27 de octubre de 1987, pág. 6.


(5) A pesar de que en el recurso de revisión radicado, la parte demandante recurrente señaló, y discutió, como error en su segundo señalamiento, la no apli-cación por el foro de instancia de la doctrina de res ipsa loquitur —adoptando por referencia dicha discusión en el alegato que radicara— la parte demandada recu-rrida, incomprensiblemente, no discute en su alegato dicho tema.


(6) Véase, en adición, W.P. Keeton, Prosser and Keeton on Torts, 5ta ed., Minnesota, West Publishing Co., 1984, Sec. 39, pág. 246: “[t]here are many acci*834dents which as a matter of common knowledge, occur frequently enough without anyone’s fault. A tumble downstairs, ... a tire of an ordinary automobile which blows out, a skidding car, ... a fire of unknown origin, will not in themselves justify the conclusion that negligence is the most likely explanation; and to such events “res ipsa loquitur" does not apply.”


(7) Véase Informe de Delito Tipo II, Núm. 004, Querella Núm. 85-7070-00034, de fecha 5 de enero de 1985 que fue admitido en evidencia, como prueba de la parte demandante recurrente —Exhibit 1— en la vista celebrada ante el tribunal de instancia el día 19 de marzo de 1987.
Surge, igualmente, de dicho informe que esa noche se celebraba en el se-gundo piso del edificio en controversia, en el club nocturno Terraza Ball Room, una boda a la cual asistían quinientas (500) personas. No resulta difícil concluir que en la noche del fuego merodearon numerosas personas por el lugar y que no podemos asegurar que el local donde se inició el siniestro estuviera, por lo tanto, bajo el control absoluto del demandado.